EXHIBIT 99.1 CORDERO PROJECT SEPTEMBER 2014 MINERAL RESOURCE UPDATE CHIHUAHUA, MEXICO TECHNICAL REPORT Prepared For: LEVON RESOURCES, LTD. VANCOUVER, BC Prepared By: INDEPENDENT MINING CONSULTANTS, INC. TUCSON, ARIZONA October 15, 2014 Herbert .E. Welhener SME RM#3434330 Qualified Person Levon Resources, Ltd. – Cordero Project September 2014 Mineral Resource Update DATE AND SIGNATURE PAGE This report is current as of October 15, 2014. The certificate of Herbert E. Welhener, Qualified Person for this report is included in Section 28. Herbert E. Welhener SME QP#3434330 October 2014
